NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 13-3213
                                    ____________

                              ALFRED SEIPLE,
                       INDIVIDUALLY AND ON BEHALF
                     OF A CLASS OF SIMILARLY SITUATED
                               INDIVIDUALS,
                                      Appellant

                                          v.

               PROGRESSIVE NORTHERN INSURANCE COMPANY
                              ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (E.D. Pa. 2-13-cv-01826)
                            District Judge: Anita B. Brody
                                     ____________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   June 12, 2014

          Before: FISHER, VAN ANTWERPEN and TASHIMA,* Circuit Judges.

                                (Filed: June 12, 2014 )
                                    ____________

                             OPINION OF THE COURT
                                  ____________

FISHER, Circuit Judge.


      *
       The Honorable A. Wallace Tashima, Senior Circuit Judge for the Ninth Circuit
Court of Appeals, sitting by designation.
       In this automobile insurance contract dispute, we are asked to apply the rules of

stacking1 of underinsured motorist ("UIM") coverage under the Pennsylvania Motor

Vehicle Financial Responsibility Law ("MVFRL"), 75 Pa. C.S.A. §§ 1701-1799.7, as set

forth by the Pennsylvania Supreme Court in Sackett v. Nationwide Mutual Insurance

Company, 919 A.2d 194 (Pa. 2007) ("Sackett I"), and Sackett v. Nationwide Mutual

Insurance Company, 940 A.2d 329 (Pa. 2007) ("Sackett II"). The District Court applied

the Sackett line of cases to the instant matter and, pursuant to a Rule 12(b)(6) motion,

dismissed Appellant Alfred Seiple's claim for stacked UIM benefits under his existing

insurance policy. For the reasons set forth in this opinion, we will affirm the order of the

District Court.

                                              I.

       We write principally for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts that are necessary

to our analysis.

       The present action arises from a motor vehicle accident that occurred on May 13,

2012. At the time of the accident, Seiple was covered under a motorcycle insurance

policy that he had originally purchased from Progressive Northern Insurance Company


       1
         "The basic concept of stacking is the ability to add the coverages available from
different vehicles and/or different policies to provide a greater amount of coverage
available under any one vehicle or policy." See Sackett v. Nationwide Mut. Ins. Co., 919
A.2d 194, 196 n.3 (quoting McGovern v. Erie Ins. Group, 796 A.2d 343, 344 (Pa. Super.
Ct. 2002)).

                                              2
("Progressive") on December 21, 2009. At its inception, the policy covered only one

motorcycle and provided for a limited amount of UIM coverage. Pursuant to the

MVFRL, Seiple also signed a Waiver of Stacking of UIM coverage limits at that time.

The policy was renewed each year.

       Seiple added three additional motorcycles to his existing policy between

November 2010 and September 2011. Progressive did not ask him to sign a waiver of

stacking in any instance, nor did Seiple sign such a waiver. Progressive did, however,

issue Seiple an Amended Declarations Page for the addition of each new motorcycle,

which listed the motorcycles covered under the policy, as well as an explanation of his

coverage.

       After the accident, Seiple first filed a claim against the other individual involved in

the accident and that individual's insurer. After settling that claim, Seiple submitted a

claim to Progressive for stacked UIM benefits under his policy. While the declarations

pages of the policy indicated that Seiple rejected UIM coverage, Progressive was unable

to produce a signed form of rejection of UIM coverage and, therefore, agreed to provide

UIM benefits equal to the bodily injury policy limits of $50,000.

       Thereafter, Seiple filed a Complaint in the District Court, claiming that

Progressive's offer was insufficient to cover his injuries, and asserting that he was entitled

to stacked UIM benefits. Seiple claimed that all of his additional motorcycles were

added to his policy via endorsement and, since Progressive failed to obtain additional


                                              3
waivers with each addition, stacking of UIM coverage was mandated by law.

Progressive countered Seiple's claim with a motion to dismiss, pursuant to Rule 12(b)(6),

arguing that it was not required to obtain new stacking waivers for each additional

vehicle added to the policy by Seiple because they were added pursuant to the policy's

after-acquired-vehicle clause. See App. at 369a (Pennsylvania Motorcycle Policy

Insuring Agreement).

       In a memorandum opinion dated July 10, 2013, the District Court granted

Progressive's motion to dismiss, concluding that Seiple's new vehicles were added to his

policy pursuant to its newly-acquired-vehicle clause, and that the clause is the exact type

the Pennsylvania Supreme Court in Sackett II opined would not require the insurer to

provide the insured with a new opportunity to waive stacked UIM coverage each time a

new vehicle was added to a policy. The District Court noted that there was nothing in the

record to suggest that Seiple's motorcycles were added to the policy via an endorsement,

rather than the after-acquired-vehicle clause, and, even if there was, there was no per se

rule regarding endorsements in the Sackett line of cases.

       Seiple's timely appeal to this Court followed.

                                             II.

       The District Court had diversity jurisdiction pursuant to 28 U.S.C. § 1332. This

Court has jurisdiction pursuant to 28 U.S.C. § 1291.




                                             4
       We review a district court's dismissal pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure de novo. Wiest v. Lynch, 710 F.3d 121, 128 (3d Cir. 2013).

Under Rule 12(b)(6), "a motion to dismiss may be granted only if, accepting all well-

pleaded allegations in the complaint as true and viewing them in the light most favorable

to the plaintiff, a court concludes that 'the allegations in a complaint, however true, could

not raise a claim of entitlement to relief[.]'" Mariotti v. Mariotti Bldg. Prods., Inc., 714

F.3d 761, 764-65 (3d Cir. 2013) (alterations in original) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 558 (2007)).

                                             III.

       On appeal, Seiple maintains the position that Progressive was required to secure a

new waiver for each additional vehicle added to the policy, because the vehicles were

added by way of endorsement, rather than pursuant to the newly-acquired-vehicle clause.

Seiple contends that the District Court ignored this point and incorrectly adopted

Progressive's view that his vehicle additions were made pursuant to the after-acquired-

vehicle clause. Seiple argues that, as a result, the District Court misapplied the Sackett

line of cases and erroneously dismissed his claim. 2



       2
         In his brief, Seiple also requested that this Court certify the case to the
Pennsylvania Supreme Court. We find this course of action to be unnecessary, as the
Pennsylvania Supreme Court has already spoken on the issues relevant to the resolution
of this case. See, e.g., Sackett I, 919 A.2d at 196; Sackett II, 940 A.2d at 91; Craley v.
State Farm Fire and Cas. Co., 895 A.2d 530 (Pa. 2006). We therefore find that we can
confidently decide this matter without certification.

                                              5
                                              A.

       We first consider the District Court's application of the Sackett line of cases to the

instant matter. Under Pennsylvania law, "the extension of coverage under an after-

acquired-vehicle provision to a vehicle added to a pre-existing multi-vehicle policy . . .

does not trigger an obligation on the part of the insurer to obtain new or supplemental

[UIM] stacking waivers[,]" . . . unless "coverage under an after-acquired-vehicle clause is

expressly made finite by the terms of the policy[.]" Sackett II, 940 A.2d at 334 (noting

that Sackett II applies in the former instance and Sackett I applies in the latter).

Pennsylvania law thus makes clear that the inquiry into whether stacking cases are

governed by Sackett I or Sackett II, and consequently whether a new stacking waiver is

required, depends upon the scope of the language of the after-acquired-vehicle provision.

The District Court determined that the after-acquired-vehicle clause in the instant case

was continuous in nature. We will examine that conclusion here.

       Seiple's insurance policy defines the term "covered motorcycle" as, among other

things, "any additional motorcycle." See App. at 369a (Pennsylvania Motorcycle Policy

Insuring Agreement). The after-acquired-vehicle provision defines an "additional

motorcycle" as:

              [A] motorcycle you become the owner of during the policy
              period that does not permanently replace a motorcycle shown
              on the declarations page if:
                     (a) we insure all other motorcycles you own;
                     (b) the additional motorcycle is not covered by any
                     other insurance policy;

                                               6
                    (c) you notify us within 30 days of becoming the
                    owner of the additional motorcycle; and
                    (d) you pay any additional premium due.
              An additional motorcycle . . . will have the broadest coverage
              we provide for any motorcycle shown on the declarations
              page. If you ask us to insure an additional motorcycle more
              than 30 days after you become the owner, any coverage we
              provide will begin at the time you request coverage.

Id. Pursuant to this provision, any new motorcycle acquired by an insured during the

policy period is automatically covered by the policy, so long as the insured pays any

additional premiums and the additional motorcycle is not already covered. The 30-day

notification period operates only to determine when coverage for the newly-acquired-

vehicle will begin. By its terms, this provision is continuous rather than finite. See

Sackett II, 940 A.2d at 334 ("To the degree that coverage under a particular after-

acquired-vehicle provision continues in effect throughout the existing policy period,

subject only to conditions subsequent such as notice and the payment of premiums, . . .

Sackett I should not disturb the effect of an initial . . . stacking waiver."). We, therefore,

agree with the District Court's conclusion that the after-acquired-vehicle clause at issue is

continuous, rather than finite in nature.

                                              B.

       We now turn to Seiple's contention that the additional vehicles were added to his

policy by way of an endorsement, rather than the after-acquired-vehicle clause. Seiple

specifically argues that new vehicles are customarily added to an existing policy via an

endorsement, which is demonstrated by the issuance of an Amended Declarations Page.

                                               7
According to Seiple, vehicles added by endorsement are governed by another case,

Sackett v. Nationwide Mut. Ins. Co., 4 A.3d 637 (Pa. Super. Ct. 2010) ("Sackett III"),

which he claims stands for the proposition that all vehicles added by endorsement require

new stacking waivers. We disagree.

       "According to Pennsylvania's Insurance Commissioner, the mechanism by which

vehicles generally are added to existing policies is via 'newly acquired vehicle clauses.'"

State Auto Property & Cas. Ins. Co. v. Pro Design, P.C., 566 F.3d 86, 88 n.3 (3d Cir.

2009) (citing Sackett II, 940 A.2d at 331, 333 n.4 (affording substantial deference to the

Pennsylvania Insurance Commissioner's interpretation in stacking cases)). Seiple offers

no support for his contention that his vehicles were added by endorsement beyond his

contention that the Pennsylvania Insurance Commissioner was incorrect in its conclusion.

As the District Court stated, we are in no position to "determine whether the

Commissioner was mistaken . . . and cannot ignore Sackett II just on Seiple's say-so."

       Furthermore, even if the District Court were to have construed Seiple's vehicle

additions as endorsements, Seiple fails to demonstrate that this point would impact the

analysis or conclusion in this case. See Sackett III, 4 A.3d at 640-41 (analyzing the after-

acquired-vehicle clause first, and concluding that the clause was finite, before analyzing

whether the plaintiffs' additional vehicles fit within its plain language). Sackett III does

not create a per se rule, as Seiple suggests, that vehicles added by endorsement require




                                              8
new stacking waivers without regard to the language in the after-acquired-vehicle clause.

We will, therefore, affirm the District Court's rejection of Seiple's endorsement claim.

                                             C.

       Given our conclusion above, that the after-acquired-vehicle clause in the instant

case is continuous, Sackett II governs our analysis and, consequently, our conclusion.

Progressive was not required to obtain a new stacking waiver with the addition of each of

Seiple's motorcycles. We will, therefore, affirm the District Court's dismissal of Seiple's

claim for failure to state a claim for which relief may be granted.

                                            IV.

       For the reasons set forth above, we will affirm the order of the District Court.




                                             9